UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK Jeg ta. af co it
JUAN CARLOS RODRIGUEZ-FRANCISCO, Gh, uguytht TERE say SE

 

 

 

 

 

 

Petitioner,
ORDER
Vv. ;
: 15 CV 8843 (VB) dit 4
UNITED STATES OF AMERICA, / 13. CR 233 (VB) hl Os |
Respondent. Sai L. Bricc® Mae
weneee a x Cabot

By Order dated November 12, 2019, the Court denied petitioner’s motion to vacate the
Court’s Opinion and Order, dated December 1, 2016. By letter dated November 20, 2019,
plaintiff now moves for reconsideration of the November 12 Order.

For the following reasons, plaintiff’s motion is DENIED.

“To prevail on a motion for reconsideration, “the movant must demonstrate ‘an
intervening change of controlling law, the availability of new evidence, or the need to correct a
clear error or prevent manifest injustice.’” Catskill Dev., L.L.C. v. Park Place Entm’t Corp., 154
F. Supp. 2d 696, 701 (S.D.N.Y. 2001) (quoting Doe v. N.Y.C. Dep’t of Soc. Servs., 709 F.2d
782, 789 (2d Cir. 1983)). Such a motion should be granted only when the Court has overlooked
facts or precedent that might have altered the conclusion reached in the earlier decision. Shrader
v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995); see S.D.N.Y. L, Civ. R. 6.3.

The motion “may not advance new facts, issues, or arguments not previously presented to
the court.” Randell v. United States, 64 F.3d 101, 109 (2d Cir. 1995) (internal citation omitted).
Mere disagreement with the Court’s decision is not a basis for reconsideration. Pro Bono Invs.,
Inc. v. Gerry, 2008 WL 2354366, at *1 (S.D.N.Y. June 9, 2008) (collecting cases).!

Having carefully reviewed its earlier decision as well as plaintiff's letter-motion, the
Court concludes it did not overlook facts or precedent that might have altered the conclusions
reached in the earlier decision. Moreover, nothing in the instant letter-motion persuades the
Court that its earlier decision was wrong in any material respect. Accordingly, there is no need
to correct a clear error or prevent manifest injustice. In short, the instant letter-motion is entirely
without merit.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(@3) that any appeal from this order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 

Plaintiff will be provided with copies of all unpublished opinions cited in this decision.
See Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).

1
The Clerk is instructed to mail a copy of this Order to petitioner at the following address:

Juan Carlos Rodriguez-Fernandez
Reg. No. 68295-054

LSCI Allenwood

P.O, Box 1000

White Deer, PA 17887

Dated: November 21, 2019
White Plains, NY
SO ORDERED:

Vue

Vincent L. Briccetti
United States District Judge

 
